 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sheida Hukman,                                        No. CV-18-01104-PHX-DLR
10                   Plaintiff,                            ORDER
11   v.
12   Alaska Airlines Incorporated,
13                   Defendant.
14
15
16          Plaintiff Sheida Hukman alleges that Defendant Alaska Airlines Incorporated
17   violated Title VII of the Civil Rights Act of 1964 by refusing to hire her on account of her
18   national origin, retaliating against her for engaging in protected activity, and interfering
19   with her relationship with her former employer. On November 7, 2018, the Court granted
20   Defendant’s motion to dismiss on all of Plaintiff’s claims. (Doc. 19.) The Court based its
21   decision on three independent reasons. First, it concluded that Plaintiff failed to timely file
22   her charge with the EEOC. (Id. at 2-4.) Second, the Court determined that, even if Plaintiff
23   had timely filed her EEOC charge, her complaint failed to comply with Rule 8.
24   Specifically, Plaintiff alleges that she was discriminated against in retaliation for reporting
25   that other employees were practicing the “Art of Invisibility,” which is so “sufficiently
26   fantastic to defy reality as we know it.” (Id. at 4.) Finally, the Court found that even if it
27   could extricate allegations regarding national origin discrimination from those involving
28   invisibility, the allegations were insufficient to state a claim for relief. (Id. at 4-5.) Plaintiff
 1   now seeks reconsideration of that order. (Doc. 20.) For the following reasons, Plaintiff’s
 2   motion for reconsideration is denied.
 3   I. Legal Standard
 4          Motions for reconsideration should be granted only in rare circumstances.
 5   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). Mere
 6   disagreement with a previous order is an insufficient basis for reconsideration. See Leong
 7   v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988).                   A motion for
 8   reconsideration ordinarily will be denied “absent a showing of manifest error or a showing
 9   of new facts or legal authority that could not have been brought to its attention earlier with
10   reasonable diligence.” LRCiv 7.2(g). Further, the motion must “point out with specificity
11   the matters that the movant believes were overlooked or misapprehended by the Court, any
12   new matters being brought to the Court’s attention for the first time and the reasons they
13   were not presented earlier, and any specific modifications being sought in the Court's
14   Order.” Id. Finally, “[n]o motion for reconsideration . . . may repeat any oral or written
15   argument made by the movant in support of or in opposition to the motion that resulted in
16   the Order.” Id. The court may deny a motion for reconsideration if it fails to comply with
17   these rules. Id.
18   II. Discussion
19          Plaintiff argues that the Court manifestly erred in finding that she failed to file a
20   timely charge with the EEOC. Title VII makes it unlawful for an employer “to fail or
21   refuse to hire . . . any individual . . . because of such individual’s race, color, religion, sex,
22   or national origin . . . .” 42 U.S.C. § 2000e-2(a). Before bringing a Title VII claim in
23   district court, a plaintiff must exhaust her administrative remedies by timely filing a charge
24   with the EEOC, thereby affording the agency an opportunity to investigate the charge. See
25   B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1099 (9th Cir. 2002). Timely exhaustion of
26   administrative remedies is a statutory requirement to filing suit under Title VII. See
27   Sommatino v. United States, 255 F.3d 704, 708 (9th Cir. 2001). Under § 2000e-5(e)(1), a
28   plaintiff has three hundred days after the date on which the alleged unlawful practice


                                                   -2-
 1   occurred to file a charge with the EEOC. In failure to hire claims, accrual of a claim begins
 2   on the date that the plaintiff received notice that she was not hired. See Lukovsky v. City
 3   and Cty. of S.F., 535 F.3d 1044, 1046 (9th Cir. 2008).
 4          The Court found Plaintiff’s claim untimely because, according to her complaint, she
 5   learned that she was being denied the position on February 22, 2017, and therefore she was
 6   required to file her EEOC charge no later than December 19, 2017, which she failed to do.
 7   (Doc. 19 at 3-4.)
 8          Plaintiff challenges this finding, arguing that the Court incorrectly calculated the
 9   deadline for filing her charge with the EEOC. In support, Plaintiff attaches an October
10   2017 letter, which purportedly reflects the date her application was rejected. (Doc. 20-6.)
11   But Plaintiff fails to explain why this letter was neither mentioned nor attached to either
12   her complaint or her response in opposition to the motion to dismiss. Nor does Plaintiff
13   explain why this matter could not have been brought to the Court’s attention earlier. The
14   Court did not manifestly err by not considering allegations not before it. Moreover, after
15   reviewing the contents of the letter, the Court is unconvinced that it evidences the date of
16   Plaintiff’s rejection. Rather, the letter states that Defendant conducted a thorough review
17   of Plaintiff’s concerns about the application process, but found no evidence supporting her
18   allegations.
19          Furthermore, Plaintiff’s argument for reconsideration pertains only to the portion of
20   the Court’s order finding that Plaintiff’s EEOC charge was untimely filed. Plaintiff does
21   not ask the Court to reconsider its independent and alternative conclusions that, even if
22   Plaintiff’s EEOC charge was timely filed, her complaint fails to comply with Rule 8 or to
23   allege sufficient facts plausibly entitling her to relief. Thus, even if the Court erroneously
24   //
25   //
26   //
27   //
28   //


                                                 -3-
 1   determined that Plaintiff’s EEOC charge was untimely, such error was harmless.
 2   Accordingly,
 3         IT IS ORDERED that Plaintiff’s motion for reconsideration (Doc. 20) is DENIED.
 4         Dated this 3rd day of January, 2019.
 5
 6
 7
 8
                                                  Douglas L. Rayes
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
